DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 1 (claims 28-55) and species 1a (one device) in the reply filed on 01/24/22, and the election of species 1a (biasing means is a coil) and species 2a (the driving mechanism comprises one pulley) in the reply filed on 05/16/22 is acknowledged.
Claims 33-34, 42-52, and 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/22.

Claim Objections
Claims 28, 30, 35-37, 39-41, 53-54 are objected to because of the following informalities:  
Claim 28 is objected to for the last paragraph being a run-on sentence in multiple spots. Further, the claim is unclear for claiming “and that a biasing member is arranged”. It appears “that” is either an extraneous word which isn’t supposed to be in the claim or it is the wrong word. 
Claim 30 is objected to for referring to “at least one pulley or rotary arm” when claim 29, from which this claim depends, has already established the presence of “at least one pulley or rotary arm” making it unclear whether this is the same or different from which was already claimed.
Claim 35 is objected to for referring to sensing “the position” of the motor, “the angle of rotation”, “the position” of the body member”, and “the pulling force”  with improper antecedent basis.
Claim 36 is objected to for referring to a “certain size” of free movement appears to be poorly worded, since movements aren’t generally characterized by “size” but rather, distances, angles, etc.
Claim 37 is objected to for claiming “the artificial tendons is pulled” when this appears to be grammatically incorrect. 
Claim 39 is objected to for its last phrase being difficult to understand/read due to its grammar.
Claim 40 is objected to for claiming “in a opposite” which is grammatically incorrect.
Claim 41 is objected to for appearing to miss a comma at some point in the sentence. The claim also has improper antecedent basis for “the same fingertip coverage”, “the dorsal side” and “the fingertip”. 
The claim is further unclear since it refers to a “fingertip” when it isn’t clear whether this is part of the claimed device or whether this might be an attempt to positively claim a part of the body of a user.
Claim 53 is objected to for claiming “and that a free wheel member”. It appears that “that” is either an extraneous word which isn’t supposed to be in the claim or it is the wrong word. 
The claim also is objected to for claiming “when any of the artificial tendons is pulled”, which is grammatically incorrect. 
There is further improper antecedent basis for “the associated pulley or rotary arm”.
There is further improper antecedent basis for “the movement”.
The claim is further objected to for referring to a “certain size” of free movement appears to be poorly worded, since movements aren’t generally characterized by “size” but rather, distances, angles, etc.
Claim 54 is objected to for claiming “and that a free wheel member”. It appears that “that” is either an extraneous word which isn’t supposed to be in the claim or it is the wrong word.
The claim is also missing a comma after “…such that when any of the artificial tendons is pulled”. 
There is also improper antecedent basis for “the associated pair”  and “the movement”.
The claim is further objected to for referring to a “certain size” of free movement appears to be poorly worded, since movements aren’t generally characterized by “size” but rather, distances, angles, etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-32, 35-41, 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 is indefinite for referring to the driving mechanism proximal portion being arranged “before the joint” and for referring to the first and second paths extending “beyond the joint”. It is unclear what “before” and “beyond” the joint actually entail in the context of the invention. For example, would the first and second paths need to traverse the joint in order to “extend beyond” it, or is this simply trying to refer to a distinct side of the joint from the “before the joint” side? 
Further, the claim refers to the driving mechanism “actively enabling” the second and first tendon to “follow this movement” but it is unclear first what “this movement” is referring to (improper antecedent basis issue), but it is also unclear what it means to “actively enable” a tendon to “follow” any movement. The specification doesn’t appear to clarify what this means. As the Examiner best understands “active” movement is at odds with “enabling” “following” movement, since “active” imparts the understanding that there is an active component whereas following/allowing/enabling imparts understanding that this is actually a passive movement.
Claim 35 is indefinite for claiming sensing “linear movement” and “angle of rotation” but it isn’t clear what has the “linear movement” or the “angle or rotation”. It appears that it would make sense for either the body member, the joint, and/or the tendons, driving wheel, etc. to be the element which is being sensed by the sensor. However, the specification doesn’t elaborate on what is actually being sensed. 
Further, the claim refers to “this” as being used to determine the position of the body member and biasing, but it is unclear what “this” is referring to. The claim refers to sensors, the position of the motor, linear movement or the angle of rotation (of something unclear), and movement of each tendon, which presents multiple possibilities and permutations of possibilities.  
Claim 36 is indefinite for claiming a free wheel member is arranged “therein”. It is unclear where “therein” is, and it appears a physical nexus between the free wheel member and the remaining parts of the invention is missing in the claim. 
Further, the claim refers to “the pulley or rotary arm”, making it unclear whether this is a simple recitation of improper antecedent basis, or whether this claim is actually intended to depend from a different claim which has already established the presence of the “pulley or rotary arm”. 
Further, the claim references “the free movement” when it is unclear what “the free movement” is referring to. 
Claim 37 is indefinite for the same reasons as claim 36 above.
Claim 38 is indefinite since it further refers to “the at least one pulley or arm” (see explanation to the rejection of claim 36 above).
Claim 39 is indefinite since it further refers to “the at least one pulley or arm” (see explanation to the rejection of claim 36 above).
Further, the claim refers to “at least one tendon” but it is unclear whether this is referring to one of the previously claimed “first artificial tendon” or “second artificial tendon”.
Claim 41 is indefinite since it makes reference to “fingertip coverages” and “the fingertip”. It appears as if the claim might be related towards using the device in question in a particular location in/on a patient, but the claim isn’t clear enough to tell. The Examiner cannot examine this claim with prior art until clarification occurs. 
Claim 53 is indefinite for referring to “both pulleys or rotary arms” since the claim doesn’t actually require two pulleys or two rotary arms. The claim doesn’t appear to limit the claim to either pulleys or rotary arms but rather allows possible use of one of each. The Examiner notes that this doesn’t appear to be supported by the specification. 
Claim 54 is indefinite for claiming the driving mechanism comprises “two sets of pairwise coupled pulleys or rotary arms” when claim 53, from which this depends, has already stated that the driving mechanism comprises “a set of pairwise coupled pulleys” making it unclear whether there are now three pairwise coupled pulleys required by claim 54 or whether the first set of pairwise coupled pulleys is actually one of the two sets of claim 54. 
Further, the claim is indefinite for referring to ‘two first artificial tendons” and “two second artificial tendons” when claim 28 has already identified there being a first artificial tendon and a second artificial tendon. It is unclear whether/how these are related to one another, and how the limitations of claim 28 can be met while also meeting the limitations of claim 54, since there are so many pulleys and connections therebetween. 
Further, the claim refers to “the biasing member” but it isn’t clear how the biasing member from claim 28 is related to this new set of pairwise pulleys. The confusion regarding the structural layout of the invention as it relates to this claim is too confusing for the examiner to apply prior art, but notes that duplication of essential working parts is considered obvious to a person of ordinary skill.
Remaining claims are indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 28-32, 36-38, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20140260950 A1) in view of Randall et al. (US 5335649 A) hereinafter known as Randall.
Regarding claim 28 Cook discloses a device (Figure 1) for pivoting a body member around a joint (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Cook discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also [0024]) comprising:
an actuation device (Figure 1 item 30, 34) configured for being arranged at a distal portion of the body member beyond the joint (Figure 1 shows the tendons 30/34 arranged on both proximal and distal parts of the joint, but extending around the distal (bottom) part of the joint) for generating a torque around the joint (this is likewise stated as a “functional limitation” of the actuation device (see explanation above). See also [0024]);
a driving mechanism (Figure 1 items 50/46 and 122/126 pistons/chambers) configured for being arranged at a proximal portion of the body member before the joint (Figure 1 shows the driving mechanism located proximal (top) of the joint); and 
a motor (Figure 1 item 42) for driving the driving mechanism (this is stated as a functional limitation (see explanation above). See also [0027]);
wherein said actuation device comprises a first artificial tendon (Figure 1 item 30), a distal end of which is configured for being arranged at the distal portion of the body member and extending in a first path along the body member beyond the joint (Figure 1) and a proximal end of which is attached to the driving mechanism (Figure 1); 
wherein the actuation device comprises a second artificial tendon (Figure 1 item 34), a distal end of which is configured for being arranged at the distal portion of the body member (Figure 1) and extending along a second path of the body member beyond the joint (Figure 1) and a proximal end of which is attached to the driving mechanism (Figure 1); and 
wherein the driving mechanism…is operably arranged between the proximal-most end of the driving mechanism and each proximal end of the tendons (Figure 1) and being arranged such that when operated by the motor to pull the first tendon and simultaneously and actively enabling the second tendon to follow this movement of the first tendon for generating a torque in a first direction around the joint and to pull the second tendon and simultaneously and actively enabling the first tendon to follow this movement of the second tendon for generating a torque in a second direction around the joint providing a bidirectional movement of the body member with each tendon kept stretched but not strained when it follows the movement of the other tendon (this is stated as a functional limitation of the driving mechanisms, which that of Cook is understood capable of achieving (see explanation above). See also [0026], [0027], and [0037]); and 
a biasing member is arranged between the driving mechanism and each proximal end of the tendons (Figure 1 items 36 ([0025]). The “proximal end” of each of the tendons can be understood to be before the biasing compliance members before it connects to the driving mechanism),
but is silent with regards to the driving mechanism comprising a wheel connected to the motor.
However, regarding claim 28 Randall teaches wherein driving mechanisms for joint movement can include a driving wheel (Figure 1 item 4) operatively coupled to a motor (Figure 1 item 1) so that the motor operates to move the driving wheel (Figure 1).
Cook and Randall are involved in the same field of endeavor, namely mechanisms for moving a joint. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cook by having the driving mechanism comprise a motor/wheel as opposed to the piston/cylinder assembly as is taught by Cook since the two are understood as obvious alternatives in the art (see Randall Column 9 lines 33-38; hydraulic vs electric).
Regarding claim 29 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
wherein Cook further discloses the driving mechanism comprises at least one pulley to which the proximal end of the first tendon is attached (Figure 1 item 22), 
but is silent with regards to the pulley being arranged between each biasing member and each proximal end of the tendons.
However, regarding claim 29 Cook teaches the pulley is arranged operatively between the biasing member and each of distal ends of the tendons (Figure 1). The person of ordinary skill in the art, who appreciates that the location of the biasing member as it relates to the proximal, distal, or middle parts of the tendon, would understand that it would be obvious to rearranged the location of the biasing member so that it lies as is claimed, since this would not affect the function thereof. It has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 30 the Cook Randall Combination teaches the device of claim 29 substantially as is claimed,
wherein Cook further discloses the driving mechanism comprises at least one pulley to which each distal end of the first and second tendon are individually attached (Figure 1),
but is silent with regards to the proximal end of each tendon being attached to the pulley.
However, regarding claim 30, the person of ordinary skill in the art, who appreciates that the location of the pulley as it relates to the proximal, distal, or middle parts of the tendon, would understand that it would be obvious to rearranged the location of the pulley so that it lies as is claimed, since this would not affect the function thereof. It has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 31 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
wherein Cook further discloses the first path is configured for being arranged at a first side of the joint and the second path is configured for being arranged at a second side of the joint at least partially opposite the first side (Figure 1).
Regarding claim 32 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
wherein Randall further teaches a self-inhibiting drive member (Figure 1 item 2) arranged between the motor and driving wheel (Figure 1 items 1 and 4 respectively) which is immobile when the motor is not operated (this is stated as a functional limitation (see explanation above). Worm gears are understood to be immobile without actuation).
Regarding claim 36 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
wherein Cook further discloses a free wheel member is arranged therein (the Examiner notes that it is inherent that the pulley, in order to be attached to the foot member, must inherently have some pin (“free wheel member”) attached in the center to anchor it in place) such that when the first tendon is pulled the pulley is moved freely without engaging the biasing member until a certain size of the free movement is reached (this is stated as a functional limitation (see explanation above). This is considered inherent, regardless of how small the “certain size” of movement is).
Regarding claim 37 the Cook Randall Combination teaches the device of claim 36 substantially as is claimed,
wherein Cook further discloses the free wheel member is arranged therein such that when any of the artificial tendons is pulled the associated pulley is moved freely without engaging the biasing member until the certain size of the free movement is reached (see the rejection to claim 36 above).
Regarding claim 38 the Cook Randall Combination teaches the device of claim 36 substantially as is claimed,
wherein Cook further discloses the free wheel member is arranged between the biasing member and the at least one pulley (see the rejection to claim 36 above: the free wheel member is understood to be a pivot pin the pulleys act around to move the joint. This is inherently located between at least some part of the biasing member and some part of the pulley, since it lies in the center of the pulley).
Regarding claim 53 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
wherein Cook further discloses the driving mechanism comprises a set of pairwise coupled pulleys (Figure 1 items 22 and 26) comprising a first pulley to which the proximal end of the first tendon is attached (Figure 1 item 22) and a second pulley to which the proximal end of the second tendon is attached (Figure 1 item 26), and that a free wheel member is arranged between the biasing member and both pulleys or rotary arms (this is considered to be inherent (see the rejection to claim 38 above), such that when any of the tendons is pulled the associated pulley or rotary arm is moved freely without engaging the biasing member until a certain size of the movement is reached (see the rejection to claim 36/37 above).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook and Randall as is applied above, further in view of Perry et al. (US 20080009771 A1) hereinafter known as Perry.
Regarding claim 35 the Cook Randall Combination teaches the device of claim 28 substantially as is claimed,
but is silent with regards to there being a sensor to sense the position of the motor.
However, regarding claim 35 Perry teaches a joint movement device which includes a sensor for sensing the position of a motor and a sensor for sensing an  angle of rotation ([0056] redundant position sensors to measure both joint motion and motor position). Cook and Perry are involved in the same field of endeavor, namely devices for moving joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Cook Randall Combination so that there is a sensor to sense the position of the motor and to sense the angle of rotation in order to effect control such as is taught by Perry since the use of sensors for acquiring information for feedback and control of motors/joints is a common method of control in the art that allows the controllers information about the state of the joint, thus providing valuable information to maintain proper and safe use of the motor/joint. While the principle is applied to the Combination, the sensors being capable of determining the biasing of the biasing member and pulling force in each tendon (which is an “intended use” of sensor information: The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).) would have likewise been obvious in light of the tendon construct of the Combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/11/22